Citation Nr: 1218653	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee varus/valgus instability, residual of left knee injury.  

2.  Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease with painful motion. 

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to July 1989.  A period of in excess of four months prior active duty is also reported.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating actions issued in October 2007 (left knee claims) and December 2008 (TDIU) by the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the left knee varus/valgus instability, residual of left knee injury, has been manifested by moderate recurrent subluxation or lateral instability.

2.  Throughout the rating period on appeal, the service connected left knee degenerative joint disease has been manifested by complaints of pain, including on motion, with no demonstration by competent clinical, or competent and credible lay, evidence of record of limitation of motion of flexion restricted to 30 degrees or extension restricted to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 10 percent for left knee varus/valgus instability have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.71a including Diagnostic Code 5257 (2011).  

2.  The criteria for the assignment of an evaluation in excess of 10 percent for left knee degenerative joint disease with painful motion have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45.4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

By a VA letter issued in July 2007, the Veteran was apprised of the information and evidence necessary to substantiate his increased rating claims, as well as the criteria for assignment of a disability rating and/or effective date, in the event of award of a benefit sought.  The notice was provided prior to the October 2007 initial denial of the increased rating claims.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He has not informed VA of any existing records which may be helpful in the adjudication of his claims, and VA is not on notice of any evidence needed to decide the claims which has not been obtained.

In addition, the Veteran was afforded VA examinations in August 2007 and March 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the pertinent medical evidence of record as well as on a physical examination and fully addressed the rating criteria that are relevant to rating the disabilities at issue in this case.

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected left knee disabilities since he was last examined in March 2009.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Law and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected left knee varus/valgus instability, residual of left knee injury, has been rated by the RO pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this diagnostic code, knee impairment manifested by recurrent subluxation or lateral instability is ratable as 10 percent disabling where there is slight disability, 20 percent where there is moderate instability, and 30 percent where there is severe disability.  

The Veteran's service-connected left knee degenerative joint disease with painful motion has been rated by the RO pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  Diagnostic Code 5010 provides that arthritis, due to trauma, and substantiated by X-ray findings, is to be rated as degenerative arthritis (see Diagnostic Code 5003).  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Under Diagnostic Code 5260, where flexion of the leg is limited to 45 degrees a 10 percent rating is warranted.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, where extension of the leg is limited to 10 degrees a 10 percent rating is warranted.  Limitation of extension of the leg to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.  

The standard ranges of motion of the knee are extension to zero degrees and 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Ankylosis, i.e., the fixation of the left knee is neither alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Diagnostic Code 5256 does not apply.  As X-ray findings of record do not show evidence of dislocated semilunar cartilage or impairment of either the left tibia or fibula, a higher rating under Diagnostic Code 5258 or Diagnostic Code 5262 cannot be awarded.  Diagnostic Code 5258 is not applicable as the Veteran is not demonstrated to have dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  Likewise, 38 C.F.R. § 4.71a, Diagnostic Code 5262, is not for application in the absence of service-connected tibia and fibula impairment.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Diagnostic Codes 5003 and 5257.  Also, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, if compensable limitation of leg flexion and extension are demonstrated.

Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Diagnostic Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Here, a separate rating has been assigned for the Veteran's service-connected left knee degenerative joint disease with painful motion.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 303 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995); see Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  In this case, the Board finds no reason to doubt the competency and credibility of the medical evidence collected in the course of the VA examinations, discussed below, and provides it significant weight in determining the Veteran's level of disability.

Factual Background

The report of an August 11, 2007, VA joints examination shows that the Veteran subjectively complained of the following left knee-related symptoms:  pain, instability/giving way, locking, fatigability, and lack of endurance.  He did not complain of weakness, swelling, or heat/redness.  The Veteran also complained of pain with walking and occasionally at rest.  He added flare-ups occurred with weather changes.  He further noted that he took pain relief medication daily.  The Veteran also informed the examiner that he used crutches when his knee was painful.  He mentioned that he was able to walk four blocks.  He denied episodes of dislocation or recurrent subluxation.  There was also noted to be no inflammatory arthritis.  He added he occasional fell due to pain.  The Veteran also commented that, functionally, his left knee adversely affected his mobility, activities of daily living, usual occupation, and recreational activities.  It did not adversely affect his ability to drive.  

An August 2007 VA "C&P" (Compensation and Pension) examination note, dated the same day as the joints examination, but completed by a different physician,  shows that the Veteran complained of left knee pain with motion, on stair use, and during "aggressive" activities such as running and biking.  He complained of catching and popping, but not of instability.   

Examination of the Veteran's left knee showed no effusion.  Flexion was to 130 degrees, and extension to zero degrees.  Pain was demonstrated at 30 degrees on repetitive motion testing, but neither fatigue, weakness, lack of endurance, nor incoordination was identified.  Gait was described as antalgic.  Effusion was shown to be present.  Neither dislocation nor recurrent subluxation was present.  No evidence of abnormal weight bearing was demonstrated.  Regarding any functional limitations, none were shown on standing, but such limitation was reported with walking.  The Veteran's left knee problems were noted to affect his mobility, activities of daily living, usual occupation, and recreational activities.  Driving was not adversely impacted.  The medial and lateral collateral ligaments were stable, and no ankylosis was shown.  The supplied diagnosis was left knee loose body with subsequent osteoarthritis.  

An August 2007 VA X-ray report shows that, concerning the left knee, there was normal anatomic alignment at the knee joints, and no subluxation.  No acute deformity was diagnosed.  A comparison X-ray finding, however, dated in January 2005, was noted to show early patellafemoral degeneration.  

Some left knee complaints and clinical findings were reported as part of an August 2008 VA general medical examination.  The Veteran complained of pain, stiffness, limited motion, instability, and swelling affecting both of his knees.  Left knee examination was noted to cause the Veteran to grimace and complain of pain with all testing.  Drawer/Lachman tests were negative.  The Veteran walked with a left-side limp while using a cane.  Without a cane, walking was with moderate difficulty, and he nearly fell at times grabbing onto cabinets.  The Veteran blamed this on chronic weakness of his knee.  No evidence of inflammatory arthritis was apparent.  The examiner did suggest to the Veteran that perhaps a total left knee replacement would be a possible option in the future.  

The report of a March 18, 2009, VA general medical examination notes that the Veteran complained of left knee pain, stiffness, limited motion, and swelling.  Examination showed complaints of discomfort upon palpation.  Left knee ankylosis was not present, nor were other objective joint abnormalities shown.  Inflammatory arthritis was not indicated.  Magnetic resonance imaging (MRI) testing of the left knee showed small effusion, intact menisci and ligaments, and tricompartmental arthropathy.  The supplied diagnosis was, in pertinent part, left knee degenerative joint disease.  The residuals were noted to include mild vargus/valgus instability and pain.  

VA orthopedic examination of the Veteran's left knee, also accomplished at that time, shows that reported joint symptoms included giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and weekly flare-ups (lasting three to seven days).  The Veteran denied problems such as deformity, episodes of dislocation or subluxation, locking, and inflammation.  The Veteran claimed to be only stand for a few minutes, and to be able to walk no more than a few yards.  

Examination of the left knee revealed poor propulsion with weight-bearing joint testing, and the Veteran used a cane to help with ambulation.  Objective findings included edema, tenderness, pain at rest, and guarding of movement.  Neither crepitation, mass behind the knee, grinding, instability, or patellar/meniscus abnormality was shown.  The knee did click or snap.  Range of left knee motion showed flexion to 100 degrees and extension to zero degrees.  After repetitive testing, flexion was to 93 degrees and extension to zero degrees; objective evidence of pain followed repetitive motion testing.  Ankylosis was not present.  The diagnoses were as reported in the course of the general medical examination.  The Veteran's left knee was noted to have a mild affect on his ability to exercise, participate in recreational events, and with travel.  The knee limited him, to a moderate degree, with playing sports.  The left knee had no affect with feeding, bathing, dressing, toileting, grooming, and driving.  


Analysis

Left Knee Varus/Valgus Instability, Injury Residuals

In order to receive a rating higher than 10 percent for the service-connected left knee injury residuals of varus/valgus instability (based on recurrent subluxation or lateral instability), the evidence must show more than slight recurrent subluxation or lateral instability (Diagnostic Code 5257).  As previously mentioned, the application of Diagnostic Codes 5256, 5258, and 5262 on these facts are not warranted.  

A careful review of the evidence in this case fails to show the presence of a disability picture that more closely resembles one of moderate recurrent subluxation or lateral instability.  

As reported above, while the Veteran subjectively complained of instability in August 2007, August 2008, and March 2009, he also in August 2007 and March 2009 denied experiencing episodes of dislocation or recurrent subluxation.  Further, acknowledging complaints made by the Veteran of a history of falling, and aware that on VA examination in August 2008 he nearly fell at times grabbing onto cabinets, the Board finds particularly probative numerous clinical findings which showed, at most "mild" instability.  See March 2009 clinical findings of "mild" vargus/valgus instability, and VA clinical examination findings dated in August 2007, August 2008, and March 2009 which showed no instability.  

Thus, on these facts, a rating in excess of 10 percent is not warranted for the service-connected left knee injury residuals with mild varus/valgus instability.  

Left Knee Degenerative Joint Disease with Painful Motion

In order to receive a rating higher than 10 percent for the service-connected left knee degenerative joint disease with painful motion (based on limitation of motion), the evidence must show flexion limited to 30 degrees (Diagnostic Code 5260) or extension limited to 15 degrees (Diagnostic Code 5261).  Here, as will be discussed below, the preponderance of the evidence of record is against entitlement to a higher rating.  

Initially, the Board observes that in the course of the August 11, 2007, VA examination range of motion studies revealed findings reflective of flexion to 130 degrees and extension to zero degrees.  Such motion findings clearly would not seem to warrant the assignment of a disability rating, pursuant to Diagnostic Codes 5260 or 5261, respectively, and thus, not meeting the schedular criteria for a rating in excess of 10 percent based upon limitation of motion.  Although he demonstrated pain on flexion testing at 30 degrees, this is not commensurate with the requirement of demonstration of flexion limited to 30 degrees so as to warrant a 20 percent evaluation.  Further, there was no showing of fatigue, weakness, lack of endurance, or incoordination, on repetitive use.  

As above-reported, in the course of a VA examination conducted on March 18, 2009, the Veteran's left knee flexion range of motion was to 100 degrees, and extension findings to zero degrees.  Of particular note, pain was demonstrated on flexion testing at 93 degrees.  On these facts, a disability rating in excess of 10 percent cannot be assigned under either Diagnostic Code 5260 or 5261.  

As such, the Board does not find a basis for an evaluation in excess of 10 percent under 38 C.F.R. §§ 4.40 and 4.45 and with consideration of the DeLuca factors.  Hence, the 10 percent rating assigned for left knee degenerative joint disease based on limitation of flexion adequately compensates the Veteran for his limitation of motion, pain, swelling and related functional loss.  See Lichtenfels.  The medical evidence of record does not show that the Veteran has any actual restriction, or functional loss due to pain, that would warrant a higher rating for the applicable period on appeal.  Thus, entitlement to a staged rating, in excess of 10 percent is not warranted.  

The Veteran's statements describing his symptoms are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, however, the competent medical evidence is of far greater probative value.  

Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, concerning the Veteran's service-connected left knee disabilities now on appeal, the evidence in this case does not show such an exceptional disability picture that the available respective schedular evaluation is inadequate.  The Board further observes that there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran required frequent hospitalization for problems associated with his left knee.  Also, while observing that the Veteran is currently also seeking entitlement to VA TDIU benefits (see Remand portion of this decision below), his service-connected left knee disabilities have not been demonstrated to have markedly interfered with employment.  

Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent for left knee varus/valgus instability, residual of left knee injury, is denied.  

Entitlement to a disability rating in excess of 10 percent for the service-connected left knee degenerative joint disease with painful motion is denied.  


REMAND

Concerning the Veteran's claim seeking VA TDIU benefits, as part of a VA Form 21-4138, dated in July 2007, the Veteran claimed that his "current disabilities" were causing his problems at work, and that he felt they were beginning to cause him to be unemployable.  At that time, the Veteran's service-connected disabilities included left knee injury residuals with mild varus/valgus instability and left knee degenerative joint disease with painful motion.  See RO rating decision dated in January 2005.  

Evidence pertinent to his employability includes an August 2007 VA "C&P" note, in which the Veteran claimed that his cervical spine problems and his knee pain limited activities, thus making him unable to find employment.  He is not service-connected for a cervical spine disorder.  

As part of a VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability), the Veteran claimed to have last worked full-time in June 2007, as a custodian.  A VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits), dated in June 2008, shows that the Veteran last worked at Wabash College in June 2007.  

The report of a September 2007 private internal medicine examination report shows that the Veteran was seen for evaluation of genetic joint disease, nerve damage in his feet and arthritis.  The supplied diagnoses included history of cervical spine injury status-post cervical spine surgery; bilateral feet numbness, left foot weakness, and bilateral leg spasm probably secondary to spinal cord injury; unstable gait; and bilateral knee pain.  The examiner opined that, based upon the examination findings, the Veteran should be able to work eight hours a day primarily in a seated position with occasional standing and walking.  

Review of the contents of a compact disc, supplied to VA from the Social Security Administration (SSA) in August 2008, includes an undated Disability Determination and Transmittal Form which shows that the Veteran's primary diagnosis was osteoarthrosis and allied disorders.  A secondary diagnosis was not supplied.  Also on the compact disc was a letter dated in October 2007 from SSA to the Veteran, informing him that he was not qualified for benefits.  

As part of a VA examination request document dated in August 2008, it was asked that the examiner furnish a separate statement regarding the effect of the Veteran's service-connected disabilities on his ability to engage in physical and sedentary employment.  The Veteran was afforded a VA general medical examination in August 2008.  The Veteran informed the examiner that his joint disease was worsening in his left knee and that neuropathy in his feet caused a lack of sensation and for his legs to go weak without warning, causing incidents of falls.  He added he used a motorized scooter at times.  An opinion concerning the effect of the Veteran's service-connected disabilities on his ability to engage in physical and sedentary employment was not supplied.  The Board parenthetically observes that a March 2009 VA general medical examination report was also devoid of an opinion concerning the Veteran's employability.  

The Board also finds noteworthy that service connection for tinnitus was granted in March 2011 by the RO.  Also, and found as part of "Virtual VA" evidence, the RO also, in April 2011, as part of a rating decision, granted service connection for bilateral hearing loss.  

A February 2011 VA audio examination report, in which as part both tinnitus and hearing loss were diagnosed, shows that the examiner indicated that neither disorder would have a "significant" effect on the Veteran's employability.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2011).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

In this case, the Board notes that the Veteran has a 10 percent rating for left knee injury residuals with mild varus/valgus instability, a 10 percent rating for left knee degenerative joint disease with painful motion, a 10 percent rating for tinnitus, and a 0 percent rating for bilateral hearing loss.  As such, his combined rating being 30 percent, the Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2011).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the Veteran underwent VA general medical examinations in August 2008 and March 2009, and on each occasion the respective examiner failed to render an opinion as to whether the Veteran's service-connected disabilities precluded him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  While aware of the private opinion of record, dated in September 2007, in which the examiner opined that the Veteran essentially could work eight hours a day in a sedentary position, the Board nonetheless finds that this issue must be remanded in order to obtain a medical opinion regarding the Veteran's employability.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  Review of the September 2007 private medical examination report shows that other non-service-connected disorders were diagnosed, and the examiner also seemingly opined as to whether or not these disorders negatively affected the Veteran's ability to work.  In other words, the opinion was not limited to just the Veteran's service-connected disabilities.  

Regarding a claim for TDIU, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board concludes that this is a case in which remand is necessary for additional examination(s) that address this matter.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA medical examination(s) by a physician with appropriate expertise to determine the impact of ALL of the Veteran's service-connected disabilities on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  In accordance with the latest AMIE worksheets, the examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his multiple service-connected disabilities.  The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, the respective service-connected disability is of such severity to result in unemployability.  Any opinion must reflect consideration of the Veteran's education and occupational experience but not his age.

The rationale for all opinions expressed should be provided.  The claims file, including a copy of this remand, must be made available to the examiner for review.

2.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered scheduled examination(s) and to cooperate in the development of the claim, and that the consequences for failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Following any other indicated development, the RO/AMC should readjudicate the appealed TDIU issue.  If the appeal is denied, the Veteran and his representative should be provided a SSOC, and afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


